EXHIBIT 10.2

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

 

Annual Retainer

   $ 65,000 (1)

Annual Equity Award

   $ 120,000 (2)

Chair of the Board

   $ 120,000  

Committee Annual Cash Retainers:

  

Audit Committee Chair

   $ 15,000  

Audit Committee Member

   $ 5,000  

Compensation and Personnel Committee Chair

   $ 15,000  

Nominating and Corporate Governance Committee Chair

   $ 10,000  

 

(1) The annual retainer is payable in cash or restricted stock units, at the
election of the non-employee director.

(2) The annual equity award is payable in the form of restricted stock units.